Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 30-58 are currently pending and presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble “The method of any one of claims 41,” does not particularly point out which claim the preamble is referring to and depends from.
Examiner suggest removing “any one of” and removing the “s” from claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-58 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al (US 20140228246 A1), in further view of Rathore et al (Is the Tumor Infiltrating Natural Killer Cell (NK-TILs) Count in Infiltrating Ductal Carcinoma of Breast Prognostically Significant?, Asian Pac J Cancer Prev, 2015, Vol 15 (8), pgs. 3757-3761).
With regard to claim 30, Mitra et al teaches culturing tumor tissue from a subject on tumor microenvironment platform [0013]. Mitra et al further teaches the tumor microenvironment comprises peripheral blood mononuclear cells (PBMCs) [0013]. Mitra et al further teaches conducting assays on the tumor tissue treated with anticancer drugs [0008]. 
Mitra et al does not specifically teach assay comprises i) an amount of an immune cell in a region of tumor cells in the tumor tissue culture and ii) an amount of the immune cell in a 
	With regard to claim 30, Rathore et al teaches determining the amount of immune cell in tumors and stromal tissue samples [Right column, pg. 3758]. 
	With regard to claim 31, Mitra et al further teaches a method selecting a therapeutic agent in an individual in need thereof from a plurality of therapeutic agents against the same target molecule by using an “M-score” [0080]. 
	With regard to claim 32, Mitra et al further teaches inputting the results of patients’ response to cancer drugs into the tool “Clinical Response Predictor” [0079].
With regard to claim 33, Rathore et al further teaches patients positive NK-TIL up to 25 cells were considered low and more than 25 cells was considered high NK-TIL [Left column, pg. 3759]. Rathore et al further teaches patients with low CD56 intratumoral count had better survival than high CD56 intratumoral count, with 0.52 fold lower death rate [Left column, pg. 3760]. Rathore et al further teaches patients with low CD56 stromal count, had 0.69 fold lower death rate as compared to patients with high CD56 stromal counts [Left column, pg. 3760]. One of ordinary skill in the art, before the effective filing date, would have been motivated to use a ratio of NK cell that shows low CD56 count in both intratumoral and stromal.
With regard to claim 34, Rathore et al further teaches the immune cell is natural killer cells [Left column, pg. 3759]. 
With regard to claim 35, Rathore et al further teaches the immune cell is a CD56+ cell [Left column, pg. 3759].
With regard to claim 36, Mitra et al further teaches the plurality of assays is selected from

	With regard to claim 37, Mitra et al further teaches multiplying the assessment score of each of the plurality of assays with weightage score of corresponding assay of the plurality of assays to obtain independent assay score for each of the plurality of assays [0013]. Mitra et al further teaches combining the independent assay score of each of the plurality of assays to obtain sensitivity index and thereby predicting the response of the subject to the drug(s) [0013]. 
	With regard to claim 38, Mitra et al further teaches the tumor microenvironment platform comprises collagen 1, collagen 3, collagen 4, collagen 6, fibronectin, vitronectin, cadherin, filamin A, vimentin, osteopontin, laminin, decorin, tenascin C, serum, plasma, and peripheral blood mononuclear cells (PBMC) [0013].
	With regard to claim 39, Mitra et al further teaches the test is used to decide what is the optimal drug combination for a specific patient [0346].
	With regard to claim 40, Mitra et al further teaches the serum, plasma, and PBMC is obtained from the patient’s tumor or blood [0076].
	With regard to claim 41, Mitra et al further teaches the results of patients’ response to cancer drugs into the tool “Clinical Response Predictor” [0079]. Mitra et al further teaches obtaining an assessment score for each of the assays, conducted on tumor tissue culture, treated with drug [0013]. Mitra et al further teaches culturing subject's tumor tissue on tumor microenvironment platform [0013]. Mitra et al further teaches using a plurality of assays [0013]. Mitra et al further teaches multiplying the assessment score of each of the plurality of assays with weightage score of corresponding assay of the plurality of assays to obtain independent 
	With regard to claim 42, Mitra et al further teaches the results from each assay are expressed in numeric form and is converted using a proprietary algorithm into a “M-score” [0080].
	With regard to claims 43-45, Mitra et al further teaches calculated by multiplying the raw score with the corresponding weightage factor and adding the resulting numbers [0323]. Mitra et al further teaches combining the independent assay score of each of the plurality of assays to obtain sensitivity index and thereby predicting the response of the subject to the drug(s) [0013]. 
	With regard to claims 46-47, Mitra et al further teaches assigning a weightage score for each of the plurality of assays, multiplying the assessment score of each of the plurality of assays with weightage score of corresponding assay of the plurality of assays to obtain independent assay score for each of the plurality of assays, and then combining the independent assay score of each of the plurality of assays to obtain sensitivity index and thereby predicting the response of the subject to the drug(s) [0013]. 

	With regard to claim 49, Mitra et al further teaches the sensitivity index correlates to complete clinical response, partial clinical response and no clinical response when the sensitivity index is greater than 60, between 20 to 60 and less than 20 respectively [0070].
	With regard to claim 50, Rathore et al further teaches the immune cell is natural killer cells [Left column, pg. 3759].
	With regard to claim 51, Rathore et al further teaches the immune cell is a CD56+ cell [Left column, pg. 3759].
	With regard to claim 52, Mitra et al further teaches the plurality of assays is selected from cell viability, cell death, cell proliferation, tumor morphology, tumor stroma content, and cell metabolism [0065].
	With regard to claim 53, Mitra et al further teaches the tumor microenvironment platform comprises collagen 1, collagen 3, collagen 4, collagen 6, fibronectin, vitronectin, cadherin, filamin A, vimentin, osteopontin, laminin, decorin, and tenascin C [0013].
	With regard to claims 54 and 55, Mitra et al further teaches the serum, plasma, and PBMC is obtained from the patient’s tumor or blood [0076].
	With regard to claim 56, Mitra et al further teaches the use of an untreated control [0098]. 

	With regard to claim 58, Mitra et al further teaches the test is used to decide what is the optimal drug combination for a specific patient [0346].
One of ordinary skill in the art, before the effective filing date would have been motivated to use the method of Mitra et al to obtain a tumor tissue culture from a tumor microenvironment platform and conducting analysis to determine an assessment scores and predict responsiveness to anticancer drug regimen to identify the optimal treatment for a patient. Further to combine with the teachings of Rathore et al method of comparing the number of immune cells, natural killer cell CD56+, between the intratumor and stroma from patients to predict patient responsiveness to treatment. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-45, 48-55, and 57-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 41-48, and 53-55 of U.S. Patent No. 16/ 484,385 ('385) in view of Rathore et al (Is the Tumor Infiltrating Natural Killer Cell (NK-TILs) Count in Infiltrating Ductal Carcinoma of Breast Prognostically Significant?, Asian Pac J Cancer Prev, 2015, Vol 15 (8), pgs. 3757-3761). 
Claims 30-35 are directed to an invention not patentably distinct from claim 39 of patent ‘385. Specifically, culturing tumor tissue from an individual on a tumor microenvironment platform, conducting an assay on the tumor tissue culture with anticancer drug regimen, 
Mitra et al does not specifically teach the assay determining the amount, and ratio, of immune cell in the region of tumor cells and normal stroma. However, Rathore et al teaches determining the amount of immune cell in tumors and stromal tissue samples as a predictor of responsiveness to treatment [Right column, pg. 3758]. Rathore et al further teaches patients positive NK-TIL up to 25 cells were considered low and more than 25 cells was considered high NK-TIL [Left column, pg. 3759]. Rathore et al further teaches patients with low CD56 intratumoral count had better survival than high CD56 intratumoral count, with 0.52 fold lower death rate [Left column, pg. 3760]. Rathore et al further teaches patients with low CD56 stromal count, had 0.69 fold lower death rate as compared to patients with high CD56 stromal counts [Left column, pg. 3760]. One of ordinary skill in the art, before the effective filing date, would have been motivated to use a ratio of NK cell that shows low CD56 count in both intratumoral and stromal. Rathore et al further teaches the immune cell is natural killer cells [Left column, pg. 3759]. Rathore et al further teaches the immune cell is a CD56+ cell [Left column, pg. 3759]. Therefore, one of ordinary skill would have been motivated to use an assay that determines the amount of immune cell in the region of tumor cells and normal stroma. One of ordinary skill in the art would have been able to arrive at the claimed invention with a reasonable expectation of success since the method of selecting a treatment for cancer based off of assays conducted tumor tissue cultures. Further, to determine the amount of immune cells in the region of tumor cells and normal stroma, taught by Rathore et al, and generating an assessment score to predict responsiveness to the treatment. 

Claim 37 is directed to an invention not patentably distinct from claim 42 of patent ‘385. Specifically, the algorithm comprises multiplying each assessment score with corresponding weightage coefficient to obtain a plurality of weighted assessment scores and combining the plurality of weighted scores to generate an output.
Claim 38 is directed to an invention not patentably distinct from claim 46 of patent ‘385. Specifically, the tumor microenvironment platform comprises an extracellular matrix composition comprising one or more of collagen 1, collagen 3, collagen 4, collagen 6, Fibronectin, Vitronectin, Cadherin, Filamin A, Vimentin, Osteopontin, Laminin, Decorin, and Tenascin C.
Claim 39 is directed to an invention not patentably distinct from claim 53 of patent ‘385. Specifically, selecting a therapeutic agent for treatment. 
Claim 40 is directed to an invention not patentably distinct from claim 48 of patent ‘385. Specifically, peripheral blood nuclear cells are derived from the said individual.
Claims 41, 50, and 51 are directed to an invention not patentably distinct from claim 39 of patent ‘385. Specifically, obtaining a readout comprising an assessment score for tumor tissue cultured on tumor microenvironment platform, inputting the readout in to a predictive model, to generate an output, and use the output to predict responsiveness.  
Mitra et al does not specifically teach the assay determining the amount, and ratio, of immune cell in the region of tumor cells and normal stroma. However, Rathore et al teaches determining the amount of immune cell in tumors and stromal tissue samples as a predictor of responsiveness to treatment [Right column, pg. 3758]. Rathore et al further teaches patients positive NK-TIL up to 25 cells were considered low and more than 25 cells was considered high NK-TIL [Left column, pg. 3759]. Rathore et al further teaches patients with low CD56 intratumoral count had better survival than high CD56 intratumoral count, with 0.52 fold lower death rate [Left column, pg. 3760]. Rathore et al further teaches patients with low CD56 stromal count, had 0.69 fold lower death rate as compared to patients with high CD56 stromal counts [Left column, pg. 3760]. One of ordinary skill in the art, before the effective filing date, would have been motivated to use a ratio of NK cell that shows low CD56 count in both intratumoral and stromal. Rathore et al further teaches the immune cell is natural killer cells [Left column, pg. 3759]. Rathore et al further teaches the immune cell is a CD56+ cell [Left column, pg. 3759]. Therefore, one of ordinary skill would have been motivated to use an assay that determines the amount of immune cell in the region of tumor cells and normal stroma. One of ordinary skill in the art would have been able to arrive at the claimed invention with a reasonable expectation of success since the method of selecting a treatment for cancer based off of assays conducted tumor tissue cultures. Further, to determine the amount of immune cells in the region of tumor cells and normal stroma, taught by Rathore et al, and generating an assessment score to predict responsiveness to the treatment.
Claim 42 is directed to an invention not patentably distinct from claim 41 of patent ‘385. Specifically, the predictive model uses an algorithm that uses the assessment score and generates an output.

Claim 48 is directed to an invention not patentably distinct from claim 44 of patent ‘385. Specifically, the output predicts a clinical response or no response of the individual to administration of the drug.
Claim 49 is directed to an invention not patentably distinct from claim 43 of patent ‘385. Specifically, the output predicts complete clinical response, partial clinical response, or no clinical response of the individual to administration of the therapeutic agent.
Claim 52 is directed to an invention not patentably distinct from claim 45 of patent ‘385. Specifically, assays is selected from cell viability assay, a cell death assay, a cell proliferation assay, a tumor morphology assay, a tumor stroma content assay, a cell metabolism assay, a senescence assay, a cytokine profile assay, an enzyme activity assay, a tumor/stromal cell expression, and any combination thereof.
Claim 53 is directed to an invention not patentably distinct from claim 46 of patent ‘385. Specifically, the tumor microenvironment platform comprises an extracellular matrix composition comprising one or more of collagen 1, collagen 3, collagen 4, collagen 6, Fibronectin, Vitronectin, Cadherin, Filamin A, Vimentin, Osteopontin, Laminin, Decorin, and Tenascin C.
Claims 54 and 55 are directed to an invention not patentably distinct from claim 48 of patent ‘385. Specifically, the serum, plasma, and PBNCs are derived from the individual.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642